Citation Nr: 1141981	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-28 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran; spouse; daughter


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from March 13, 1957 to August 28, 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

At his March 2009 video conference hearing before the Board, the Veteran, acting through his representative, clarified that he was seeking service connection solely for a back disorder, and that he had not claimed service connection for a psychiatric disorder.  Accordingly, the Board has re-captioned the issues as seen on the title page above.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  The Board denied the Veteran's claim of entitlement to service connection for a back disorder in August 2010.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion for Vacatur and Remand (Joint Motion) requesting that the Court vacate the Board's August 2010 decision and remand the case for readjudication in compliance with directives specified.  Based on the Joint Motion, the Court issued an Order remanding the case to the Board for further readjudication in accordance with the directives in the Joint Motion.  In order to prevent prejudice to the Veteran, the Board's August 2010 decision is vacated, and a new decision will be entered as if that decision had never been issued.

FINDING OF FACT

The Veteran's back disorder is not related to his active duty service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's December 2005 and March 2006 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's claim was readjudicated in the July 2007 Statement of the Case and the November 2008 and June 2010 Supplemental Statements of the Case.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records, his identified VA and private treatment records, and his records from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In April 2009, the Board found that the criteria for reconsidering the Veteran's service connection claim had been met.  See 38 C.F.R. § 3.156(c).  The Board then remanded this issue to the RO for additional development, including requesting the Veteran to submit or identify additional treatment records, obtaining records from the Social Security Administration, and affording the Veteran a VA examination.  In June 2009, the RO sent correspondence to the Veteran requesting information concerning all treatment providers for his back, both before and after his active duty service.  The RO also obtained the Veteran's Social Security Administration records and afforded the Veteran a VA examination.  As such, the Board finds that the RO substantially complied with the directives of the Board's April 2009 remand.  See Stegall v. West, 11 Vet. App. 269 (1998).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Pursuant to the April 2009 Board remand, the RO afforded the Veteran a VA examination in October 2009 in order to determine the presence of a back disorder and, if any present, the severity and etiology thereof.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner was directed to assess the relationship, if any, between the Veteran's back disorder and his active duty service.  The examiner took into account the Veteran's contentions, prior treatment records, and fully described the Veteran's back disorder, all of which allowed for a fully-informed evaluation.  The examiner specifically considered the Veteran's assertion that he experienced back pain ever since an alleged inservice injury.  As such, the Board finds that the VA examination was adequate for purposes of determining service connection.  See Barr v. Nicholson, 21, Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty in the Army from March 13, 1957 to August 28, 1957.  His September 1956 pre-induction examination and his March 1957 induction examination listed his spine as normal.  Both of these examinations also demonstrate that his psychiatric status was abnormal, and included diagnoses of mild inadequacy.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 

§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  As discussed above, the Veteran's spine was normal pursuant to a September 1956 pre-induction examination and a March 1957 induction examination listed.  See 38 C.F.R. § 3.304(b) (only where a condition is recorded in an examination report is it presumed to pre-exist service).  Accordingly, the Veteran is presumed sound upon entrance into active duty service.

Rebutting the presumption of soundness requires a two-part analysis.  VA must demonstrate by clear and unmistakable evidence that a disorder pre-existed military service and must demonstrate by clear and unmistakable evidence that a pre-existing disorder was not aggravated by military service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  A veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153 (West 2002).  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the presumption of soundness is not rebutted under 38 U.S.C.A. § 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.

The record does not include clear and convincing evidence that the Veteran's back disorder pre-existed his active duty service and, thus, his claim is one for service connection.  Id.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed 

after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

According to an April 1957 inservice treatment report, the Veteran complained of low back pains for which there was no apparent organic basis.  An April 1957 consultation report indicated that an x-ray examination of the lumbar spine was normal.  This report also indicated that the Veteran expressed a number of difficulties, all of which "appear to be directed toward impressing the medical doctors with his inability to carry on military service."  The report concluded with an impression of emotional instability reaction, chronic, moderate.  A July 1957 treatment report showed that the Veteran complained of back pains that had been bothering him all his life, and that had become worse while in the Army.  A July 1957 x-ray examination of the lumbar spine was normal.  A July 1957 psychiatric evaluation noted that the Veteran had numerous complaints of back pains and nervousness.  The report noted that he had not adjusted well to military service and tended to use his bodily complaints for secondary gain.  The diagnosis was emotional instability reaction.  His July 1957 separation examination listed his spine as normal, with a diagnosis of emotional instability reaction.

In September 1957, the Veteran submitted a claim of entitlement to service connection for "Nervous Back Pains ever since was child." 

A January 1983 private treatment report noted the Veteran's complaints of low back pain upon standing for long periods of time.  The report was silent as to any prior history of a back injury.  Physical examination of the musculoskeletal system was 

normal for his age, without obvious degenerative changes noted.  According to an October 1983 vocational evaluation report, the Veteran worked with the same employer since 1955.  He indicated that he started there as a laborer sweeping floors and doing general cleanup work.  The report stated: 

His job involved moving metal containers which he scooted on the floor and weighed approximately 200 pounds.  He then was transferred to the reclaiming department where he performed grinding work on castings.  This amounted to grinding spurs off their casted products.  He would lift various sizes which weighed from five to ten pounds.  He next bid on to another job which involved repairing their skids.  Doing this work he had to learn how to weld enough to repair the skids which were used to transport materials.  He states that the skids weighed in excess of 200 pounds and at times he would have to roll one over in order to work on the opposite side. 

A January 1983 x-ray examination of the lumbar spine revealed an impression of normal lumbar spine.  An October 1983 private treatment report noted that the Veteran "has performed heavy skilled manual work in the past.  He states that he has worked hard all his life."  An August 1984 treatment report noted that the Veteran had worked for 28 years in a foundry. 

An August 2003 private magnetic resonance imaging scan (MRI) of the lumbar spine revealed an impression of large extruded herniation to the right of the midline at L5-S1, extending superiorly to rest behind the inferior aspect of the L5 vertebral body; posterior disc bulging at L5-S1 with mild spinal stenosis; and disc desiccation at multiple levels of the lumbar spine.  

A September 2003 private neurological consultation report noted the Veteran's history of low back and right sciatic pains.  The report noted that the Veteran 

"related the sudden onset of symptomatology sometime in early July."  The report concluded with a diagnosis of right L5 radiculopathy, secondary to L4-L5 herniated disc. 

A September 2003 private treatment report noted the Veteran's reported history of 50 years of low back pain, which had more recently progressed down the right extremity. 

The Veteran's private physician G.D., M.D., submitted a November 2003 treatment letter.  Dr. D. stated that he had treated the Veteran since July 2003, when he was seen for an acute exacerbation of chronic low back pain radiating into the right leg.  The Veteran reported a history of back pain "for many years," and recently had an acute exacerbation three weeks earlier.  The Veteran also reported an inservice back injury in 1956 or 1957 after "he either fell or jumped off a military vehicle and hurt his back."  He further reported having back pain off and on since this accident, and that he "did not complain or pursue any disability relating to his back pain with the military because he was afraid he may lose his civilian job if they found out that he had back pain related to his military duty."  Dr. D. also stated that the Veteran reported that he complained of back pain while being treated for a lung disorder in 1983, but was told his lung condition was more important at the time, so not much attention was paid to his back.  An MRI in July 2003 of the lower back revealed lumbosacral disc herniation that was likely causing his low back pain and right leg pain and weakness.  X-rays showed old compressions fractures at T12, L1, and L2.  Dr. D stated that he could not determine the age of the fractures, but "I suspect they could be due to the fall when he was in the military.  His recurrent back problems could also be due to his active military duties." 

An April 2006 statement was received from M.V., R.Ph.  In the statement, M.V. indicated that he had known the Veteran for approximately 15 years and that the Veteran had asked him his opinion regarding back pain treatment on multiple occasions. 

In a March 2009 treatment letter, Dr. D. again stated that he had treated the Veteran since July 2003, when he was seen for an acute exacerbation of chronic low back pain radiating into the right leg.  The Veteran reported having a history of back pain, and recently had an acute exacerbation three weeks earlier.  The Veteran also reported an inservice back injury in 1956 or 1957 after "he either fell or jumped off a military vehicle and hurt his back."  The Veteran reported having back pain off and on since this accident, and that he "did not complain or pursue any disability relating to his back pain with the military because he was afraid he may lose his civilian job if they found out that he had back pain related to his military duty."  Dr. D. stated that the Veteran reported that he complained of back pain while being treated for a lung disorder in 1983, but that his lung condition was more important at the time, so not much attention was paid to his back.  An MRI in July 2003 of the lower back revealed lumbosacral disc herniation that was likely causing his low back pain and right leg pain and weakness.  X-rays showed old compressions fractures at T12, L1, and L2.  Dr. D stated that he could not determine the age of the fractures, but "I suspect they could be due to the fall when he was in the military.  His recurrent back problems could also be due to his active military duties."  This letter contains the exact wording of the prior letter submitted by Dr. D. in November 2003. 

In March 2009, the Veteran his spouse, and daughter testified at a Board hearing.  The Veteran testified as to the inservice circumstances he claims gave rise to his current back disorder.  Specifically, the Veteran asserted that he injured his back while jumping off a military truck in approximately June 1957.  The Veteran asserted that he experienced symptoms of a back disorder thereafter.  His spouse testified that the Veteran experienced continuous back symptoms from 1966, when she married him, to the present.  She also testified that the Veteran's family told her that the Veteran had back problems before 1966, but did not provide a specific timeframe.  The Veteran's daughter testified that, when she was a child, the Veteran and her mother hired people to do work around the house because the Veteran's back prevented him from performing the tasks.  She also stated that the Veteran's back prevented him from participating in family activities. 

In October 2009, a VA examination of the spine was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed.  The examination report 

then included a summary of the Veteran's inservice and post service treatment history.  Following a physical examination, the diagnoses were degenerative disc disease of the lumbar spine and herniated intervertebral disc L5-S1.  Based upon a review of the record, the statements of the Veteran, and examination of the Veteran, the VA examiner opined that the Veteran's current back disorder was not caused or aggravated by his military service.  In support of his opinion, the VA examiner observed that the Veteran's service treatment records were silent as to any inservice trauma or injury to his back that caused pain.  Moreover, the VA examiner noted that the Veteran had made no mention of any back trauma that occurred in the military prior to 2003.  Finally, the VA examiner noted that the acute onset of the Veteran's current back disorder was well-documented to have occurred in 2003. 

After the Court remanded the Veteran's claim to the Board in May 2011, the Veteran submitted several letters in support of his claim with a contemporaneous waiver of RO review.  38 C.F.R. § 20.1304 (2011).  As such, these letters will be considered herein.

In an undated letter from the Veteran's spouse, stated that she and the Veteran married in August 1966.  She then stated that he complained about back pain since 1966, that this pain was worse now, and that the Veteran was walking with the assistance of a cane.

In a July 2011 letter, the Veteran's nephew, R.S., Jr., stated that the Veteran lived with his family prior to entering active duty service.  During that period of time, the Veteran did not complain of back problems.  R.S., Jr. then stated that the Veteran injured his back during his active duty service and that the Veteran was discharged because of that injury.  After the Veteran was discharged, R.S., Jr. stated that the Veteran complained of back pain and would lie on the floor to relieve back symptoms.

In July 2011 letter, a friend of the Veteran's, M.E.J., stated that she knew the Veteran for her entire life.  Although M.E.J. moved to a different state when they were young, she said that they remained in contact.  When M.E.J. would return to 

the Veteran's hometown, they would go out into the country to go horseback riding.  After he was discharged from service, the Veteran was not able to ride horses because of his back problem.  M.E.J. stated that the Veteran told her that he had injured his back during his active duty service.

In an undated letter from an unspecified relative of the Veteran's, J.F.F. stated that he observed no visible or verbal complaints by the Veteran regarding his physical condition prior to his active duty service.

Based on a longitudinal review of the Veteran's claims file, the Board finds that the evidence clearly demonstrated a current diagnosis of a back disorder.  As such, the salient issues in this case are (1) whether the Veteran experienced an inservice back injury and (2) whether the Veteran's current back disorder is related to an inservice injury.  See Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. at 346.

The Veteran contends that he injured his back during his active service.  Specifically, the Veteran claimed that he injured his back when he either fell or jumped off a military vehicle.  The Board finds that the Veteran's report of injuring his back when he either fell or jumped off a military vehicle to be competent evidence of an inservice injury.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that the veteran is competent to report that on which he has personal knowledge, i.e., what comes to him through his senses).

Once lay evidence has been determined to be competent, the Board must also determine whether such evidence is credible.  Id.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Veteran's service treatment records did not document an inservice injury.  The Veteran's records clearly demonstrated that he complained of back pain beginning in April 1957; however, clinical and radiological examinations of the Veteran's back revealed no organic basis for his complaints.  Ultimately, it was determined that the Veteran experienced an emotional instability reaction and that he used bodily complaints in an attempt to impress upon his treating medical professionals that he was unable to perform military duty.  Significantly, during his active duty service, the Veteran never reported experiencing a back injury associated with falling or jumping from a military vehicle.  In fact, the Veteran reported that he had experienced back pain all of his life.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the veteran).  Upon separation, a clinical examination demonstrated that the Veteran's spine was normal.  Further, in September 1957, the Veteran submitted a claim of entitlement to service connection for nervous back pains "ever since [he] was [a] child."  At the first post-service treatment report, dated in January 1983, the Veteran did not report an in-service back injury, but rather, he complained of low back pain after prolonged standing.  Further, it appeared as though his complaints of back pain related to the demands of his post-service occupation, which involved heavy manual labor.  Nevertheless, the clinical examination on this occasion did not reveal a back disorder.  In September 2003, the Veteran complained of a 50-year history of back pain, marking sometime in 1953, which was before his active duty service; he did not elaborate as to the circumstances of onset.  He first reported an inservice back injury via Dr. D.'s November 2003 letter.

Inservice clinical and radiological examinations of the Veteran's back did not reveal any organic manifestations of a back disorder.  Moreover, his inservice back symptoms were attributed to an emotional instability reaction.  As such, there is no inservice diagnosis of a back disorder.  The Veteran's inservice statements that he experienced symptoms of a back disorder his entire life are contradicted by his current contentions that his back disorder is related to an inservice injury.  Further, medical professionals characterized the Veteran's inservice complaints as intended to achieve secondary gain, which, in the Veteran's case, appeared to be discharge from active duty service.  Immediately after his active duty discharge, the Veteran 

submitted a claim for service connection wherein he marked the onset of his back complaints as his childhood.  Moreover, the Veteran did not complain of or seek treatment for a back disorder for 25 years following his active service discharge.  As a result of that first instance of post-service treatment in 1983, no diagnosis was rendered, as his back was deemed normal.  The first assertion that he injured his back during his active duty service came via Dr. D.'s November 2003 letter, more than 46 years after his service discharge.  Based on the above, the Board finds that the Veteran's assertions that he experienced an inservice back injury simply not credible.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease or injury inservice there is required a combination of manifestations sufficient to identify the disease or disorder and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  When the fact of chronicity inservice is not adequately supported, then a showing of continuity after service separation is required to support the claim.  Id.

As discussed above, the earliest evidence of record wherein the Veteran was treated for a back disorder was dated many years after his service discharge.  Specifically, in January 1983, the Veteran complained of low back pain associated with prolonged periods of standing.  This more than 25-year period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  During the pendency of this appeal, however, the Veteran asserted that he had experienced symptoms of a back disorder since an alleged inservice injury.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 

Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his symptoms since the alleged inservice injury.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469-70.  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

The Board finds that the Veteran's contention to be competent evidence that he experienced lay observable symptoms, such as back pain, since his active duty discharge.  Layno, 6 Vet. App. at 469-70.  The Board must now determine if the Veteran's contentions are credible.  Id.

Upon his active duty discharge, the Veteran underwent an examination that did not result in a diagnosis of a back disorder.  In fact, the Veteran's spine was deemed normal pursuant to a clinical examination.  In September 1957, the Veteran submitted a claim of entitlement to "nervous back pain" that he stated was present since he was a child.  The first post-service treatment for symptoms of a back disorder was dated in January 1983.  The Veteran stated that he experienced back 

pain associated with prolonged periods of standing.  He did not mark the onset of his back pain as being during his active duty service or due to an inservice injury.  Further, no diagnosis was rendered, as the Veteran's back was deemed normal.  

The Veteran submitted several lay statements in support of his claim concerning his inservice and post-service back symptoms.  In January 2004, the Veteran's daughter recalled that he complained of back pain and would lie on the floor in hopes of achieving relief.  She did not provide an approximate timeframe for when the Veteran experienced the symptoms described.  As such, the statement lacks the requisite specificity to be probative in this matter.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992)(finding that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service is insufficient to establish service connection).

The Veteran's spouse submitted a statement in support of his claim in January 2004 and following the May 2011 Joint Motion.  In both statements, she asserted that the Veteran had complained about back pain since 1966.  Her statements, even if accurate, do not account for an approximately 9-year gap following the Veteran's service discharge.  As such, her statements are not probative as to whether the Veteran continuously experienced symptoms of a back disorder following his active service discharge.

In January 2004, the Veteran's younger sister submitted a statement wherein she asserted that she overheard telephonic conversations between the Veteran and their parents during his active duty service.  His younger sister claimed that the substance of these conversations included the Veteran complaining about his back.  However, the Veteran's service treatment records report that the Veteran complained about back pain throughout his active duty service.  These complaints were deemed part of an emotional instability reaction by medical personnel; no organic manifestations of a back disorder were ever detected during the Veteran's active duty service.  Further, her statements did not address whether the Veteran continuously experienced post-service symptoms of a back disorder.  As such, this statement is not probative to the matter at hand.  

In July 2011, the Veteran's nephew R.S., Jr., stated that the Veteran did not experience symptoms of a back disorder before his active duty service.  R.S., Jr. stated that the Veteran was injured during his active duty service and that his injury served as the basis for his discharge.  R.S., Jr. did not explain how he knew that the Veteran was injured during his active duty service.  Moreover, R.S., Jr. stated that the Veteran "continued" to have back problems "over the years," and complained about his back "for many years," but did not provide a timeframe as to when the Veteran began experiencing back problems.  As such, R.S., Jr.'s statement lacks the specificity necessary to be probative in this matter.  See Stegman, 3 Vet. App. at 230.

M.E.J's July 2011 statement reported that she and the Veteran lived in separate states from the time they were young, but that they stayed in contact.  She indicated that the Veteran told her that he injured his back during his active duty service.  As discussed above, the Board has determined that the Veteran's statements as to an inservice injury are not credible and, thus, will not be considered herein.  M.E.J.'s statement is, by extension, not probative because it is based on the Veteran's report.  Further, M.E.J. did not provide a specific timeframe as to when the Veteran experienced post-service symptoms of a back disorder.  As such, M.E.J.'s statement is not probative to this matter.

In an undated letter, J.F.F., purportedly the Veteran's relative, attested to the Veteran's sound condition prior to his active duty service.  J.F.F. did not discuss the Veteran health following his active service discharge.  Consequently, J.F.F.'s statement is not relevant to the issue of continuity of symptomatology after service discharge.

During the March 2009 Board hearing, the Veteran's spouse testified that the Veteran's family told her that the Veteran experienced back problems at an unspecified point before their marriage in 1966.  Their marriage occurred approximately 9 years after the Veteran's active service discharge.  Even if the spouse's testimony is accurate, it lacks the requisite specificity to be probative in his matter because it does not specify when the Veteran's lay observable symptoms 

began.  Id.  Further, to date, no family member of the Veteran's has submitted a statement that demonstrated that the Veteran continuously experienced lay observable symptoms of a back disorder subsequent to his active duty discharge.   

The Veteran also submitted November 2003 and March 2009 opinion letters from Dr. D.  Although competent to render medical opinions, the Board finds the opinions provided by Dr. D. are simply too speculative to attach probative value.  Specifically, Dr. D. "suspected" that the Veteran's current back disorder "could" be related to an inservice fall.  A doctor's statement framed in terms of "could" is not probative.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Bloom v. West, 12 Vet. App. 185, 186-87 (1999).  Further, the Board rejects Dr. D.'s medical opinions as there are facts present in the record that contradict the facts provided by the Veteran, which served to form the basis of the opinions provided.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)(holding that a medical opinion based on an inaccurate or incomplete factual premise is not probative).  In both opinions, Dr. D. referenced the Veteran injuring himself due to either falling or jumping off a military truck during his active duty service.  As discussed above, the Board has already determined that the Veteran report of an inservice injury not credible.  Because Dr. D.'s opinions are based on the Veteran's report, the Board finds that the opinions are not probative.  See LaShore v. Brown, 8 Vet App 406 (1995)(holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional).

In October 2009, a VA examiner reviewed the Veteran's claims file, considered the Veteran's assertions, and administered a physical examination.  Ultimately, the examiner opined that the Veteran's current back disorder was not related to his active duty service.

Based on a longitudinal review of the evidence of record, the Board finds that the Veteran's assertions of experiencing continuous symptoms of a back disorder since his active duty discharge were contradicted by the lack of any organic findings during his active duty service; the lack of any clinical findings during his discharge 

examination; the association between his back complaints and his emotional instability reaction; the determination that he used bodily complaints for secondary gain; the lengthy period of between his active duty discharge and the first diagnosis; his statements that he experienced back pain since his childhood; his failure to report an alleged inservice injury until 2003; and the VA examiner's October 2009 opinion.  Buchanan, 451 Vet. App. at 1337.  As such, the Board finds that the Veteran's assertions of experiencing continuous symptoms of a back disorder since his active duty discharge are not credible.  Layno, 6 Vet. App. at 469-70.  The evidence of record did not otherwise demonstrate that the Veteran continuously experienced symptoms of a back disorder following his active duty service.  Consequently, the Board finds that the evidence of record does not demonstrate a continuity of symptoms since the Veteran's service discharge and, thus, the claim must be denied.  38 C.F.R. § 3.303(b).

To the extent that the Veteran asserts that his back disorder is related to his active duty service, the Board finds that the determination as to the origin of a back disorder, where the credible evidence first demonstrates such a disorder many years after service with many potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  The precise determination of an etiology is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377; Id.  Consequently, lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

Only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The VA examiner's October 2009 opinion is the only probative medical opinion of record and is negative to the Veteran's claim.

In the absence of competent and credible evidence that the Veteran's current back disorder is related to his active duty service or was caused or aggravated by a service-connected disability, the preponderance of the evidence is against his claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


